858 So.2d 1222 (2003)
Jermaine DUHART, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-1060.
District Court of Appeal of Florida, Third District.
November 12, 2003.
Bennett H. Brummer, Public Defender, and Lisa Walsh, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Douglas J. Glaid (Ft. Lauderdale), Assistant Attorney General, for appellee.
Before COPE, SHEVIN and RAMIREZ, JJ.
SHEVIN, Judge.
We reverse the defendant's sentence, imposed on remand from Duhart v. State, 847 So.2d 497 (Fla. 3d DCA 2003). "Re-sentencing is a critical stage in which a defendant has the right to be present and has the right to have the assistance of counsel." Waldo v. State, 781 So.2d 1198, 1198 (Fla. 3d DCA 2001); State v. Scott, 439 So.2d 219, 220 (Fla.1983)(defendant has right to be present at re-sentencing and to be represented by counsel). The trial court erred in re-sentencing defendant when defendant was not present or represented by counsel. On remand, the defendant, and his counsel, shall be present, and shall be permitted to present arguments as to the propriety of the sentence to be imposed.
Reversed and remanded.